DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election by Telephone
A telephone call was made to Joseph Ragusa on May 6, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c)
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group Ⅰ, claims 19–33, drawn to a filter.
Group Ⅱ, claims 34–36, drawn to a method for producing a filter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art in view of Kinast, DE 41 37 738 (“Kinast”)1.  Specifically, Groups Ⅰ and Ⅱ share the technical feature of : 
A filter for the purification of exhaust gases of an internal combustion engine. The filter comprises a housing configured to be flowed through by the exhaust gases in an axial direction and having an inflow side and an outflow side. A filter body is arranged in the housing. The filter body comprises a plurality of annular filter layers. The filter body is configured to be flowed through by the exhaust gases flowing through the housing. The annular filter layers are arranged concentrically with respect to one another, in alternating fashion. Two annular filter layers radially adjacent to one another are connected to one another in fluid-tight fashion at the inflow side. Two annular filter layers radially adjacent to one another are connected to one another at the outflow side.
The shared technical feature is not a “special technical feature” because it is disclosed in Kinast, which teaches:
A soot filter 1 for internal combustion engine machine. Kinast Fig. 1, p. 1. The filter 1 comprises a cylindrical housing 2 configured to flow through by the exhaust gases in an axial direction and having an inflow side (inlet nozzle 3) and an outflow side (outlet nozzle 5). Id. at Fig. 1, p. 2. A filter body 4 is arranged in the housing 2. Id. at Fig. 1, p. 2. The filter body 4 comprises a plurality of annular filter layers (frustoconical filter wall elements 9). Id. at Fig. 2, p. 2. The filter body 4 is configured to be flowed through by the exhaust gases flowing through the Id. at Fig. 1, p. 2. The annular filter layers 9 are arranged concentrically with respect to one another, in an alternating fashion. Id. at Fig. 2, p. 2. Two annular filter layers 9 radially adjacent to one another are connected to one another in airtight (i.e., fluid-tight) fashion at the inflow side 3 by mounting rings 11. Id. at Fig. 1, p. 2. Two annular filter layers 9 radially adjacent to one another are connected to one another at the outflow side 5. Id. at Fig. 1, p. 2.

    PNG
    media_image1.png
    835
    602
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Qianping He/Examiner, Art Unit 1776

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kinast reference is the 6-page Foreign Reference dated Apr. 19, 2019. A copy of Kinast’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.